Citation Nr: 0409828	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 30, 1999, for a 
100 percent rating for schizoaffective disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 




REMAND

The veteran served on active duty from March 1973 to February 
1981. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Because the previous hearing, held in July 2003, was not recorded 
in full, the Board afforded the veteran the opportunity for 
another hearing.  In his response, the veteran indicated that he 
wanted a new hearing. 

To ensure compliance with due process, the case is REMANDED for 
the following:

Schedule the veteran for a hearing before a Veterans Law Judge at 
the Montgomery Regional Office .

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






